Citation Nr: 0302295	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  01-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which assigned a 30 percent disability 
rating for PTSD.


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.	The medical and other evidence of record demonstrates that 
the veteran's PTSD has been manifested by impairment of 
social and occupational function with reduced reliability and 
productivity.

3.	The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards. 


CONCLUSIONS OF LAW

1.	The criteria for a rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

2.	An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in February 2000 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a May 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2000 statement of the case and 
supplemental statements of the case issued in December 2000, 
November 2001, and March 2002, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In a May 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports.  In addition, the veteran was afforded a VA 
examination in April 2000, which will be addressed below.  
The Board finds that all known and ascertainable medical 
records have been obtained and are associated with the claims 
file.  The veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of his contentions, including those at a personal 
hearing in July 2002; service medical records; VA outpatient 
treatment records dated February 2000 to June 2002; and an 
April 2000 VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The evidence submitted by the 
veteran or on his behalf will be summarized where 
appropriate.  

The RO received the veteran's claim of entitlement to service 
connection for PTSD in February 2000.  In a May 2000 rating 
decision, service connection was granted and a 30 percent 
disability rating was assigned.  The Board will address 
whether a higher rating should have been assigned for the 
veteran's claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2002).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The veteran's service-connected PTSD has been evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating 
schedule for PTSD.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

A 30 percent disability rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan supra. Within 
the DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF scores ranging between 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). 

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The Board has reviewed the evidence of record and finds that 
the veteran's overall level of symptomatology is consistent 
with an increased disability rating at the 50 percent level.  

The veteran's PTSD symptoms, as reflected in the medical 
findings of record, show moderate difficulty in social and 
occupational functioning.  The veteran's subjective 
complaints include severe anxiety, agitation, explosiveness, 
depression, and feelings of hopelessness.  In addition, he 
has reported difficulty sleeping, intrusive thoughts of 
Vietnam, hypervigilance, exaggerated startle response, loss 
of motivation, nightmares, and frequent panic attacks.

The objective medical evidence of record reported in the VA 
outpatient treatment records and in the April 2000 VA 
examination report reflect that the veteran has exhibited 
high levels of anxiety and depression, concentration 
difficulties, and problems getting along with his co-workers.  
He has held over 25 jobs since separation from active service 
and the April 2000 VA examiner commented that the veteran's 
PTSD has caused hyperarousal, making it extremely difficult 
for him to get along with his co-workers.  The examiner also 
indicated that the veteran has difficulty keeping himself 
under control and not becoming aggressive with his co-
workers.  He opined that the veteran's ability to work has 
suffered "considerably" due to his PTSD.  At his personal 
hearing, the veteran testified that he has had to miss work 
on occasion due to conduct, performance, and personality-
related problems. 

In July 2000, the veteran was notably "unable to cope."  It 
was noted that he was "in great turmoil" and easily 
overwhelmed by life.  In March 2002, the examiner indicated 
that the veteran was always getting into fights with others 
and was on alert at all times scanning his environment for 
potential danger.  He exhibited difficulty in understanding 
and interacting with others, and reportedly suffered from 
guilt, pervasive helplessness, and limited communication and 
social skills.  The veteran was diagnosed with both PTSD and 
chronic major depressive disorder

A February 2000 outpatient treatment examination reported 
that the veteran had a GAF score of 55.  In April 2000, the 
veteran had a GAF score of 60, reflecting moderate 
interpersonal and occupational goal impairment.  

The medical evidence of record thus reflects that the 
veteran's PTSD demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impairment of disturbances of motivation and 
mood, panic attacks, and difficulty in establishing and 
maintaining effective work and social relationships.  

Although the veteran and his representative have suggested 
that a 50 percent disability rating is appropriate, the Board 
has also considered whether a higher rating may be assigned.  
However, the veteran has exhibited no symptoms such as 
suicidal or homicidal ideations, obsessional rituals, 
illogical speech, or near-continuous panic or depression 
affecting his ability to function independently.  In 
addition, while there is some evidence of an impaired impulse 
control, evidence of spatial disorientation, or neglect of 
personal hygiene indicative of a 70 percent disability rating 
is not of record.

VA outpatient treatment reports specifically note that the 
veteran denied suicidal or homicidal ideations, as well as 
hallucinations.  With respect to near-continuous panic and 
depression, the veteran has reported having frequent panic 
attacks and it is noted that has been medicated for 
depression.  However, there is no indication that his panic 
attacks are continuous.  In addition, while there is evidence 
of depression, the record does not show "near continuous" 
depression.  The record also contains no evidence of spatial 
disorientation or that the veteran neglects his personal 
appearance and hygiene.  

While the veteran's occupational and social impairment has 
exhibited reduced reliability and productivity (consistent 
with the assignment of a 50 percent disability rating), there 
is no evidence of impairment of such a severity as to exhibit 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood (consistent with the assignment 
of a 70 percent rating).  The Board again notes the veteran 
is employed and has reported missing work on occasion due to 
conduct or personality related problems.  However, there is 
no indication that he is unable to work due to severe PTSD.  
He reported missing work for 2-3 days approximately 3-4 times 
over an 8 year period.  In essence, this reflects "reduced 
reliability and productivity" consistent with a 50 percent 
rating.  With respect to his social and familial 
relationships, the veteran maintains that he has no 
significant friends or involvement in social activities, but 
states that he has a "fair" relationship with his family.

In determining that a 70 percent disability rating is not 
warranted, the Board has relied on the medical evidence of 
record.  The Board places great weight on the evaluations of 
the trained clinicians who have interviewed the veteran.  In 
that connection, the assigned GAF scores are 55 and 60.  
These scores are consistent with moderate impairment in 
social and occupational functioning, reflective of a 50 
percent disability rating. 

In summary, with respect to the assignment of a schedular 
rating, the objective medical evidence of record does not 
indicate that the criteria for the assignment of a 70 percent 
rating have been met.  Taken as a whole, the evidence does 
not disclose a level of impairment of judgment, thinking, or 
mood required for the assignment of a 70 percent rating.  

Based on the above, the Board concludes that the current 
symptomatology of the veteran's PTSD appropriately reflects a 
disability rating at the 50 percent level. 

C.  Extraschedular rating consideration

In the May 2000 statement of the case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected PTSD.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment as to render 
impracticable the application of the regular schedular 
standards.  As discussed above, the record reflects 
occupational and social impairment with reduced reliability 
and productivity, but does not reflect such marked 
interference as to render impracticable the application of 
the regular schedular standards.  The veteran is employed and 
reports missing a few days from work intermittently due to 
personality, conduct, and performance-related problems.  

There is no question that the veteran's PTSD causes 
impairment.  However, such impairment is contemplated in the 
50 percent disability rating which has been assigned by the 
Board.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
Accordingly, an extraschedular evaluation is not warranted.

D.  Conclusion

For the reasons and bases expressed above, the Board 
concludes that a disability rating of 50 percent, but no 
higher, should be assigned for the veteran's service-
connected PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002) for the entire relevant appeal 
period.  The benefit sought on appeal is accordingly allowed 
to that extent.


ORDER

Entitlement to a 50 percent rating for PTSD is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

